Exhibit 10.2

SECOND AMENDMENT TO

THE MOODY’S CORPORATION RETIREMENT ACCOUNT

The Moody’s Corporation Retirement Account (amended and restated effective as of
January 1, 2007) (the “Plan”) is hereby amended as follows, effective as of the
Effective Time (as defined in the Plan):

 

  1. Section 1.1 of the Plan is revised to read as follows:

“Accrued Benefit” shall mean the benefit for a Member as determined from time to
time in accordance with the provisions of Article 4 (including Interest Credits
described in Section 4.1(a)), but subject to the limitations set forth in
Article 14 and Article 15 of this Plan and any other limitation imposed as a
condition of the Plan’s qualification under ERISA or other applicable law.

 

  2. Section 1.2(b) of the Plan is amended to read as follows:

For the purposes of determining the Accrued Benefit and Early Retirement Benefit
described in Section 4.1 and Section 4.2, respectively, all forms of benefit
under Article VIII to the extent based on the Participant’s Account, and the
Lump Sum Payment under Section 8.8: (i) the applicable mortality table
prescribed by the Internal Revenue Service under Section 417(e)(3) of the Code
(which currently is the GAR94 blended mortality table or such successor
mortality table as is issued by the Internal Revenue Service), and (ii) an
interest rate equal to (A) for periods prior to March 1, 2002, the annual yield
on thirty (30) year Treasury Bonds for the first day of the month, (B) for
periods between March 1, 2002 and December 31, 2007, the average of the annual
yield on thirty (30) year Treasury Bonds published by the Internal Revenue
Service, and (C) for periods beginning on or after January 1, 2008, the 30-year
corporate bond “yield curve” enacted by the Pension Protection Act of 2006,
implemented in 20% annual increments beginning in 2008, in each case using (A) a
stability period of one month (the month in which the Benefit Commencement Date
occurs), and (B) a lookback period of the three consecutive months immediately
preceding the stability period; and

 

  3. Section 4.1(a) of the Plan is amended to read as follows:

the amount of a single life annuity commencing as of the Member’s Normal
Retirement Date (or on the date of determination if such date is after the
Normal Retirement Date), which is the Actuarial Equivalent Value of the amount
credited to such Member’s Retirement Account as provided in this Article 4
(including Interest Credits pursuant to Section 4.7 through Normal Retirement
Date if the date of determination is before such date);



--------------------------------------------------------------------------------

4. The first paragraph of Section 4.5 is amended to read as follows:

For each calendar month beginning on and after January 1, 1997, a Member’s
Retirement Account shall be credited with monthly Company Credits in an amount
determined pursuant to the table set forth below, multiplied by his or her
Compensation for such month. For purposes of determining Credited Service under
this Section 4.5, a full month shall be credited for each completed and partial
month.

 

Age and Credited Service as

of End of Month

   Company Credits

Less than 26

   3.00%

27-28

   3.05%

29-30

   3.20%

31-32

   3.35%

33-34

   3.50%

35-40

   4.00%

41-42

   4.15%

43-44

   4.35%

45-50

   5.00%

51

   5.20%

52-54

   5.40%

55-64

   7.50%

65-74

   9.00%

75-84

   10.50%

85 or more

   12.50%

 

5. The last sentence of the first paragraph of Section 4.7 is amended to read as
follows:

However, in no event shall the compounded annual Interest Credit be less than
four and one-half percent (4.5%).

 

6. Section 8.6(d) is amended to read as follows:

50% Lump Sum Option A Member (other than a Member who is entitled to receive the
Frozen Accrued Benefit described in Section 4.8 or the Grandfather Benefit
Amount described in Section 4.9) may elect to receive fifty percent (50%)

 

2



--------------------------------------------------------------------------------

of his or her vested Retirement Account balance in a lump sum payment as of his
or her Severance Date (“50% Lump Sum Option”); provided, however, that for
distributions with an annuity starting date prior to January 1, 2008, the 50%
Lump Sum Option shall equal fifty percent (50%) of the actuarial present value
of the Member’s vested Accrued Benefit using the definition of Actuarial
Equivalent Value in Section 1.2(b) if that results in a larger lump sum
distribution. Such election may be made at any time up to and including the
Member’s Postponed Retirement Date. The remaining fifty percent (50%) of the
Retirement Account Balance will continue to be credited with Interest Credits to
the Benefit Commencement Date. The benefit payable in a form other than a lump
sum as of the Benefit Commencement Date will be the Actuarial Equivalent Value
of the remaining Retirement Account balance as of that date in a form of benefit
provided under Sections 8.3 and 8.6. In no event may the Benefit Commencement
Date for the remaining Retirement Account balance be prior to the Member’s Early
Retirement Date. Notwithstanding the foregoing provisions of this paragraph
8.6(d), if an actuarial adjustment is made to the Normal Retirement Benefit of a
Member due to the application of the suspension of benefit notification rules of
Section 411 of the Code and Section 203 of ERISA in 1995 and 1996, such Member
may elect a 50% Lump Sum Option if, absent such adjustment, the Member would not
be entitled to the Grandfather Benefit Amount. For purposes of determining
eligibility for Members to receive the 50% Lump Sum Option, a determination
shall be made using a comparison of the Actuarial Equivalent Benefit under the
Retirement Account at Early Retirement Age (or current age, if later) and the
Grandfather Benefit Amount payable at age fifty-five (55).

 

3